United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 24, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-61152
                           Summary Calendar


JAMAL M. AWAD,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A72 451 734
                        --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jamal M. Awad seeks review of the order of the Board of

Immigration Appeals (BIA) denying his claims for withholding of

removal and relief under the Convention Against Torture (CAT) and

denial of a motion to reopen based on ineffective assistance of

counsel.   The petition is denied.

     Because Awad did not file a separate petition for review of

the BIA’s July 25, 2005, order affirming the IJ’s denial of

withholding of removal and CAT relief, and because he identified

no factual or legal errors in the IJ’s order in his motion to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-61152
                                  -2-

reopen, his claims regarding withholding of removal and CAT

relief are not properly before the court.       See Stone v. INS, 514
U.S. 386, 394 (1995).    Accordingly, we address only Awad’s claims

of ineffective assistance of counsel.       We decline the

Government’s invitation to decide whether an alien has a due

process right to counsel in removal proceedings.       See Mai v.

Gonzales, 473 F.3d 162, 165 (5th Cir. 2006).

     We have jurisdiction pursuant to 8 U.S.C. § 1252, as amended

by the REAL ID Act.     See id. at 165.    We review the BIA’s denial

of a motion to reopen for abuse of discretion.       See Ogbemudia v.

INS, 988 F.2d 595, 600 (5th Cir. 1993).

     Awad has failed to meet the standard for ineffective

assistance of counsel, which requires that Awad establish both

deficient performance and resulting prejudice.       In re Lozada, 19

I. & N. Dec. 637, 638 (BIA) (1988).       With respect to Awad’s

contention that his counsel failed to put on evidence that Awad

was either a United States citizen or national, the BIA correctly

determined that Awad had failed to establish that he had

completed the naturalization process.       There was no evidence that

the application had been approved, and Awad admitted that he had

not taken a public oath of citizenship, a prerequisite to

naturalization.   See 8 U.S.C. § 1448; see also Okafor v.

Gonzales, 456 F.3d 531, 533-34 (5th Cir. 2006).       Thus, counsel’s

failure to put on evidence of citizenship or nationality was

neither deficient nor prejudicial.
                           No. 05-61152
                                -3-

     Awad’s contentions regarding counsel’s failure to request a

private hearing, failure to object that the IJ did not consider a

letter from Amnesty International, and withdrawal from

representation during his appeal likewise fail.   Awad offers

nothing more than conclusory assertions that counsel’s actions or

omissions prejudiced him in any way.

     For the foregoing reaons, Awad’s petition for review is

denied.   His motion for production of his citizenship files is

denied as this court is not the appropriate forum for such a

motion.   Awad’s motion for appointment of counsel is denied.

     PETITION FOR REVIEW DENIED; MOTION FOR PRODUCTION OF

DOCUMENTS DENIED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.